The Court were clear that the opposite doctrine must prevail ; and they did not think their opinion could be changed by discussion, or any reflection they might bestow on the question. They considered the rule entirely settled, that "where the statute has begun to run against the ancestor or other person under whom the plaintiff claims, it continues to run against the plaintiff, notwithstanding any disability when *87the right accrues to the latter. The revised statutes have not changed the law on this subject.
New trial denied, (a)

 See Tillinghast’s Ballantine on IAm. p. 59, et seq., and the English and American cases there stated in the text, and notes. See also Tillinghast’s Adams .on Eject, p. 59, and notes (2) (3). Id. p. 60, note (1). In the latter work, at p. 46 et seq., will be found a valuable summary of various statutory enactments of the different states of the Union, in regard to the limitation of rights of entry, &c